NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              CARDIFF MELBOURNE WALKER, Appellant.

                             No. 1 CA-CR 16-0801
                               FILED 12-6-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2011-126221-001
            The Honorable David V. Seyer, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                            STATE v. WALKER
                            Decision of the Court



                       MEMORANDUM DECISION

Chief Judge Samuel A. Thumma delivered the decision of the Court, in
which Presiding Judge Randall M. Howe and Judge Maria Elena Cruz
joined.


T H U M M A, Chief Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Cardiff
Melbourne Walker has advised the court that, after searching the entire
record, he has been unable to discover any arguable questions of law and
has filed a brief requesting this court conduct an Anders review of the
record. Walker was given the opportunity to file a supplemental brief pro
se but has not done so. This court has reviewed the entire record and finds
no reversible error. Accordingly, the convictions and resulting probation
grants are affirmed.

                 FACTS1 AND PROCEDURAL HISTORY

¶2            Early one morning in November 2010, a Phoenix Police officer
heard a black Mercedes Benz squealing its tires and speeding away near
Seventh Street and McDowell Road. After a high-speed chase, the officer
was able to stop the car; Walker was the driver and only occupant of the
car. Walker, who smelled of alcohol, admitted to drinking two beers, that
he did not have an Arizona driver’s license and that his Illinois driver’s
license was suspended. Field sobriety tests indicated Walker was impaired,
and the officer arrested him for driving while intoxicated. Walker agreed to
submit to a blood test. A blood draw taken less than two hours after the
stop revealed a blood alcohol concentration of 0.138. The State charged
Walker with two Class 4 felonies for aggravated driving while intoxicated
with a suspended license: (1) while under the influence of intoxicating
liquor and (2) with a blood alcohol concentration of 0.08 or more.




1This court views the facts “in the light most favorable to sustaining the
verdict, and resolve[s] all reasonable inferences against the defendant.”
State v. Rienhardt, 190 Ariz. 579, 588-89 (1997).


                                       2
                          STATE v. WALKER
                          Decision of the Court

¶3             The State initially proceeded by a direct complaint and
summons. Walker, however, failed to appear and was on warrant status for
many months. After he was apprehended, the State proceeded by a
supervening Indictment. Walker then failed to appear at other hearings and
was on warrant status until he was apprehended in October 2015. A three-
day jury trial held in February 2016, with Walker again on warrant status
and not present, resulted in guilty verdicts on both counts, after an
unsuccessful motion for judgment of acquittal. After Walker was
apprehended, the court imposed concurrent four-year probation grants
after he served four months in prison, with no presentence incarceration
credit. This court has jurisdiction over Walker’s timely appeal pursuant to
Arizona Revised Statutes sections 12-120.21(A)(1), 13-4031, and -4033(A)(1)
(2018).2

                             DISCUSSION

¶4            This court has reviewed and considered defense counsel’s
brief and has searched the entire record for reversible error. See State v.
Clark, 196 Ariz. 530, 537 ¶ 30 (App. 1999) (providing guidelines for briefs
when counsel has determined no arguable issues to appeal); Leon, 104 Ariz.
at 300. The record indicates all proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure; Walker was represented by
counsel at all stages of the proceedings and the jury was properly
instructed.




2While this appeal was pending, Walker’s probation officer filed a petition
to revoke his probation, alleging Walker last reported in early March 2017
and had absconded. Walker apparently has not been apprehended and that
petition to revoke and corresponding arrest warrant remain pending.


                                    3
                            STATE v. WALKER
                            Decision of the Court

                               CONCLUSION

¶5          From the court’s review, the record reveals no reversible
error. Accordingly, Walker’s convictions and resulting sentences are
affirmed.

¶6            Upon filing of this decision, defense counsel is directed to
inform Walker of the status of his appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel finds an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 585 (1984). Walker shall have
thirty days from the date of this decision to proceed, if he desires, with a
pro se motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         4